Case 9:18-cv-81147-BB Document 25 Entered on FLSD Docket 05/16/2019 Page 1 of 9



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA
                              WEST PALM BEACH DIVISION
                        Case No. 9:18–CV–81147–BLOOM–REINHART

  UNITED STATES OF AMERICA,              )
                                         )
           Plaintiff,                    )
                                         )
           v.                            )
                                         )
  ISAC SCHWARZBAUM,                      )
                                         )
           Defendant.                    )
  _______________________________________)

                  UNITED STATES’ UNOPPOSED MOTION FOR RELIEF
                FROM REQUIREMENT THAT A REPRESENTATIVE WITH
                 FULL SETTLEMENT AUTHORITY ATTEND MEDIATION

        The United States of America, by and through undersigned counsel, respectfully moves

 the Court for relief from the requirement in Local Rule 16.2(e) that a representative with full

 settlement authority attend the mediation in this matter. The United States asks the Court to

 allow the Department of Justice Trial Attorney or Attorneys assigned to this case—with

 authority to negotiate and recommend a settlement to the appropriate official—to attend the

 mediation alone with their Section Chief or Assistant Chief available for consultation by

 telephone, if needed. It is appropriate that the Court grant this relief as doing so will neither

 prejudice Defendants, nor hinder the efficacy of the mediation conference, but it will provide an

 effective mechanism for the United States to engage in settlement negotiations at the mediation,

 as set forth more fully below. In support of this motion, the United States submits the following

 memorandum of law.




                                                   1
Case 9:18-cv-81147-BB Document 25 Entered on FLSD Docket 05/16/2019 Page 2 of 9



                                         MEMORANDUM

        The United States filed this action on August 27, 2018, seeking to reduce to judgment

 civil penalties assessed against Defendant Isac Schwarzbaum for his willful failure to timely

 report his interest in a foreign bank account. Doc. No. 1. Defendant filed an answer and

 affirmative defenses on October 9, 2018. Doc. No. 8. On October 26, 2018, the Court referred

 this case to mediation. Doc. No. 16. Mediation is scheduled for June 18, 2019. Doc. No. 20.

 Local Rule 16.2(e) requires the parties to attend mediation with a representative possessing full

 authority to negotiate a settlement. Although the Department of Justice Trial Attorneys

 representing the United States in this matter have the authority to negotiate a settlement to

 recommend to their superiors, the Trial Attorneys cannot unilaterally commit the government to

 a settlement.

                                            DISCUSSION

        The United States requests the Court to relieve it from the requirement to have a

 representative possessing full settlement authority attend the settlement conference; instead it

 seeks to allow one or both of the Trial Attorneys assigned to this matter to attend mediation

 alone. At the outset, the United States emphasizes that it fully supports settlement discussions

 and mediation efforts in this case. But the practicalities of, and legal limits on, litigation handled

 by the Department of Justice make it extremely difficult to comply fully with such a requirement.

        First, although the DOJ trial attorneys assigned to the case can engage most effectively in

 settlement discussions and mediation efforts, the applicable federal statutory and regulatory

 scheme does not vest trial attorneys with full settlement authority. Second, it is not practicable

 for the officials who do possess full settlement authority to attend all mediation conferences

 personally. Finally, attendance of trial attorneys at mediation conferences who can promptly



                                                   2
Case 9:18-cv-81147-BB Document 25 Entered on FLSD Docket 05/16/2019 Page 3 of 9



 confer with appropriate officials constitutes an effective and swift procedure to achieve the goals

 of mediation.

        I.       Federal Law Governing the Department of Justice Does Not Invest Trial
                 Attorneys with Full Settlement Authority.

        In cases arising under the Internal Revenue Code, the Attorney General “or his delegate”

 may compromise cases after they have been referred to the Department of Justice by the

 Secretary of Treasury. 26 U.S.C. § 7122(a). The Attorney General has delegated limited

 settlement authority to the Assistant Attorneys General1 in charge of the various litigating

 divisions. See 28 C.F.R. § 0.160. Under certain circumstances, settlement authority may be

 delegated to an official below the level of the Assistant Attorney General for the particular

 litigation divisions. Tax Division Directive No. 139 specifies that authority. Ultimately, the

 amount of any potential compromise determines which official has settlement authority. The

 United States seeks to collect approximately $15.6 million in this case. Doc. No. 1. The Deputy

 Assistant Attorney General has authority for potential compromises that do not exceed

 $2,000,000. See 28 C.F.R. Part O, Subpart Y, Appx., Tax Division Directive No. 139. If the

 compromise were more, settlement authority would lie with the Associate Attorney General.2

        The Department of Justice’s policy of concentrating settlement authority serves a number

 of important public-policy goals. First, it fosters uniformity of settlements, an important

 consideration given the Department’s nationwide docket of cases. It also promotes fairness of

 settlements to both litigants and to the government. By affording a high-level review of the




 1Currently, a Principal Deputy Assistant Attorney General supervises the Tax Division. That
 official has not been delegated the full settlement authority of an Assistant Attorney General.
 2
   A Principal Deputy Associate Attorney General who would have the authority to authorize such
 a settlement currently fulfills the Associate Attorney General’s responsibilities.
                                                  3
Case 9:18-cv-81147-BB Document 25 Entered on FLSD Docket 05/16/2019 Page 4 of 9



 settlement recommendations by trial attorneys, the process ensures a thorough analysis of all

 settlement proposals, including such considerations as litigation risks, and an opportunity to

 assess the proposed settlement outside the context of a heated negotiation.

        Indeed, the United States Court of Appeals for the Fifth Circuit has held that the policies

 underlying the concentration of settlement authority should not be disregarded by federal district

 courts. In re Stone, 986 F.2d 898 (5th Cir. 1993). Stone involved twelve consolidated petitions

 for mandamus, all arising from one district court which had incorporated into its routine pretrial

 orders a requirement that settlement conferences be held and that each party either personally

 attend or send a representative with full settlement authority. Id. at 900. The government argued

 that the district court lacked the authority to dictate to the Executive Branch which officials it

 should send to represent it at settlement conferences. While the Fifth Circuit stated that the

 district court did possess an inherent power to manage the settlement process, which might, in

 unusual circumstances, include the power to order participation by specific officials having

 settlement authority, it went on to hold that the district court had abused its discretion by

 ordering that the government send someone with full settlement authority for routine cases. Id.

 at 903-05.

        The court also observed that the government is in “a special category” as a litigant. Id. at

 904. Not only does the government appear as a party in far more federal court cases than any

 other litigant, but the Executive Branch has special constitutional duties that no private litigant

 shares. Id. Accordingly, the government can legitimately structure its litigation procedures to

 ensure that decision making on policy issues is centralized, that positions taken are consistent,

 and that policy decisions are made by officials with political accountability. Id. The Fifth

 Circuit chastised the district court for requiring the government to forego these interests in



                                                   4
Case 9:18-cv-81147-BB Document 25 Entered on FLSD Docket 05/16/2019 Page 5 of 9



 routine cases, in which the operation of normal government settlement procedures would cause

 only an “insignificant interference with the operation of the courts.” Id. Instead, the court held

 that a district court should consider “less drastic steps” before ordering the Executive Branch to

 override its normal procedures. Id. at 905.

        More recently, the U.S. Court of Appeals for the Ninth Circuit issued a writ of mandamus

 directing the district court to vacate an order requiring that a government official with full

 settlement authority personally attend a routine settlement conference in a tax refund action.

 United States v. United States District Court for the Northern Mariana Islands, 694 F.3d 1051,

 1059 (9th Cir. 2012). The Ninth Circuit closely followed the Fifth Circuit’s reasoning in Stone,

 holding (over the United States’ objection) that the district court has authority to compel the

 federal government’s attendance at settlement conferences, but had abused its discretion. Id.

 The Ninth Circuit observed: “[T]he federal government…is not like any other litigant…. The

 Department of Justice in general and its Tax Division in particular are responsible for a very

 large number of cases…. For [the official with full settlement authority] to prepare for and

 appear at all settlement conferences for all of those cases would be highly impractical, if not

 physically impossible.” Id. Moreover, the court noted that centralizing settlement authority

 serves the several salutary purposes the Fifth Circuit highlighted, namely, the promotion of

 uniform decisions on tax controversies, the effective implementation of policy goals, and the

 promotion of political accountability. Id. at 1060.

        II.     It Is Not Practicable for Government Officials with Full Settlement
                Authority to Personally Attend All Mediation Conferences.

        It would create an undue hardship on the United States to require high-ranking

 Department of Justice officials to routinely attend court-ordered settlement conferences. The

 Associate Attorney General is the third highest-ranking official in the Department of Justice and

                                                   5
Case 9:18-cv-81147-BB Document 25 Entered on FLSD Docket 05/16/2019 Page 6 of 9



 oversees 13 DOJ components, including the Antitrust Division, Civil Division, Civil Rights

 Division, Environment and Natural Resources Division, and Tax Division. The Assistant

 Attorney General of the Tax Division heads a national litigation unit comprised of approximately

 200 civil trial attorneys operating in separate trial sections, each of which is supervised by a

 chief. The Chief for the Civil Trial Section, Southern Region, currently oversees 20 trial

 attorneys assigned to six different states (South Carolina, Georgia, Florida, Alabama,

 Mississippi, and Louisiana). Most trial attorneys carry more than 30 cases at a time. It is not

 reasonable to expect the Trial Section Chief (or higher-level officials) to attend all mediation

 conferences as a routine matter. The Trial Section Chief cannot personally work every case

 where settlement negotiations are underway. In order to be responsive to all litigants with cases

 pending in the Division, the Tax Division relies on the trial attorneys to negotiate offers they

 could recommend. Using this approach, the Division has consistently produced fair and

 reasonable compromises that higher authorities act upon favorably.

        Indeed, Congress recognized the impracticality of personal attendance at mediation by

 Department of Justice officials with full settlement authority in the Judicial Improvements Act of

 1990 and in its amendments to Federal Rule of Civil Procedure 16. The Judicial Improvements

 Act authorizes district courts to adopt “civil justice expense and delay reduction plans,” which

 may include a requirement that “representatives of the parties with authority to bind them in

 settlement discussions” be “present or available by telephone” during any settlement conference.

 28 U.S.C. § 473(b)(5). However, the Act goes on to provide that “[n]othing in [such] plan

 relating to the settlement authority provisions of this section shall alter or conflict with the

 authority of the Attorney General to conduct litigation on behalf of the United States, or any

 delegation of the Attorney General.” 28 U.S.C. § 473(c) (emphasis added).



                                                    6
Case 9:18-cv-81147-BB Document 25 Entered on FLSD Docket 05/16/2019 Page 7 of 9



        The Senate Report in this statute’s legislative history recognizes the importance of

 maintaining the established limits of delegation within the Department of Justice: “[T]hose

 district courts that choose to adopt [the settlement authority requirement] should account for the

 unique situation of the Department of Justice. The Department does not delegate broad

 settlement authority to trial counsel but instead reserves that authority to senior officials in the

 United States Attorneys’ Offices or in the litigating divisions in Washington.” S. Rep. No. 416,

 101st Cong., 2d Sess. 58, reprinted in 1990 U.S. Code Cong. & Adm. News 6802, 6848. The

 Senate Report also recognizes the practical consequences of the limited delegation on the

 Department as a litigant: “[c]learly, the Department cannot realistically send officials with full

 settlement authority to each settlement conference.” Id.

        Moreover, the committee that wrote the revisions to Federal Rule of Civil Procedure 16

 that took effect on December 1, 1993, reaffirmed that federal trial courts must account for the

 government’s special status when promulgating orders concerning pre-trial conferences. Indeed,

 Rule 16 now contains the following language at the end of subdivision (c): “If appropriate, the

 court may require that a party or its representative be present or reasonably available by other

 means to consider possible settlement.” The drafting committee notes on the 1993 revision read:

        The sentence refers to participation by a party or its representative. Whether this
        would be the individual party, an officer of a corporate party, a representative
        from an insurance carrier, or someone else would depend on the circumstances.
        Particularly in litigation in which governmental agencies or large amounts of
        money are involved, there may be no one with on-the-spot settlement authority,
        and the most that should be expected is access to a person who would have a
        major role in submitting a recommendation to the body or board with ultimate
        decision-making responsibility. The selection of the appropriate representative
        should ordinarily be left to the party and its counsel.

 Fed. R. Civ. Pro. 16, drafting committee note for 1993 Amendments (emphasis added). This

 makes clear that the committee and the Supreme Court are fully aware of the federal



                                                    7
Case 9:18-cv-81147-BB Document 25 Entered on FLSD Docket 05/16/2019 Page 8 of 9



 government’s unique role in litigation and the practical problems that would ensue if the

 government were subject to the same settlement-authority requirements as a private party.

    III.      Attendance of Trial Attorneys at Mediation Conferences and Subsequent
              Recommendations to Appropriate Officials Constitute an Effective and Swift
              Procedure to Achieve the Goals of Mediation.

           As stated earlier, the United States supports appropriate settlement discussions and

 mediation conferences, and it is the Attorney General’s policy to encourage alternative dispute

 resolution where appropriate. Moreover, the United States fully understands the related goal of

 encouraging parties to move from their original positions by having present representatives with

 full settlement authority. It is, however, unlikely that these goals will be served by requiring the

 participation at a mediation conference of an official with full settlement authority under the

 present circumstances. On the contrary, the goal of meaningful settlement discussions can best

 be achieved by the trial attorney who is most familiar with the case and is in the best position to

 negotiate on the government's behalf. Trial attorneys routinely discuss settlement options with

 opposing counsel, field written settlement offers distilled from these talks, and submit written

 recommendations to their supervisors. They also communicate these recommendations to IRS

 personnel, when necessary. Given the trial attorneys’ familiarity with the case, their

 recommendations with respect to a settlement are generally given great weight, even though he

 or she lacks the ultimate authority to formally accept a settlement offer. Although the United

 States believes the trial attorneys assigned to this matter can handle the mediation alone, the

 United States can ensure that the trial attorney’s Chief, or his delegate, is available during the

 mediation to consult via telephone, if the need arises.




                                                    8
Case 9:18-cv-81147-BB Document 25 Entered on FLSD Docket 05/16/2019 Page 9 of 9



                                           CONCLUSION

        For the foregoing reasons, the United States requests the Court to allow one or both of the

 Department of Justice trial attorneys assigned to this case to attend the mediation conference

 without an official possessing full authority to accept a settlement agreement. The Department

 of Justice Tax Division routinely seeks this relief in its cases before this Court, and such relief is

 almost always granted.

                                CERTIFICATE OF CONFERRAL

        Pursuant to Local Rule 7.1(a)(3), undersigned counsel conferred with counsel for

 Defendant, and certifies that they do not object to the relief sought.

 Dated: May 16, 2019                              Respectfully submitted,

                                                  RICHARD E. ZUCKERMAN
                                                  Principal Deputy Assistant Attorney General

                                            By:
                                                  /s/ Mary Elizabeth Smith
                                                  MARY ELIZABETH SMITH
                                                  JOHN P. NASTA, JR. (Fla. Bar No. 1004432)
                                                  Trial Attorneys, Tax Division
                                                  U.S. Department of Justice
                                                  P.O. Box 14198
                                                  Washington, D.C. 20044
                                                  202-353-1988 (v)
                                                  202-514-9868 (f)
                                                  mary.e.smith@usdoj.gov
                                                  john.nasta@usdoj.gov


                                                  Of Counsel

                                                  ARIANA FAJARDO ORSHAN
                                                  UNITED STATES ATTORNEY




                                                     9
